P R O S P E C T U S March 31, 2008 PIA BBB Bond Fund Managed Account Completion Shares (MACS) PIA MBS Bond Fund Managed Account Completion Shares (MACS) Each, a series of Advisors Series Trust (the “Trust”) Pacific Income Advisers, Inc. (“PIA” or the “Adviser”) is the investment adviser to the PIA BBB Bond Fund and PIA MBS Bond Fund (each, a “Fund” and together, the “Funds”).Currently, the Funds offer the MACS class. Please read this Prospectus and keep it for future reference. It contains important information, including information on how the Funds invest and the services they offer to shareholders. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. Pacific Income Advisers, Inc. 1299 Ocean Avenue, Suite Santa Monica, California 1-800-251-1970 The Funds are distributed by Quasar Distributors, LLC. 1 TABLE OF CONTENTS Questions Every Investor Should Ask Before Investing in the Funds 3 Fees and Expenses 9 Investment Objectives, Principal Investment Strategies and Related Risks 10 Management of the Funds 17 The Funds’ Share Price 18 Purchasing Shares 19 Redeeming Shares 22 Dividends, Distributions and Taxes 25 Financial Highlights 26 The Funds are each a separate series of Advisors Series Trust (the “Trust”).Other than the PIA Moderate Duration Bond Fund and the PIA Short-Term Securities Fund which are offered in a separate prospectus, the Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment adviser with any other series. The date of this Prospectus is March 31, 2008. Please find the Funds’ Privacy Notice inside the back cover of this Prospectus. 2 QUESTIONS EVERY INVESTOR SHOULD ASK BEFORE INVESTING IN THE FUNDS 1.
